Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The most recent listing of claims filed on 06/10/2022 will replace all prior versions and listings of claims in the application.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claim 1, closest prior art Obata et al. (US 2021/0331618 A1), Stam (US 2006/0177098 A1), and Kawabe et al. (US 2019/0161087 A1) (hereinafter Obata, Stam, and Kawabe, respectively), taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.
Obata discloses a headlamp control unit that controls a headlamp of a vehicle based on the current operation mode of the vehicle, that is, autonomous driving mode or manual driving mode. Obata fails to disclose a controller that continues to perform a visual securing operation  for securing visibility of a driver of a vehicle, regardless of the operation mode of the equipment specified by an operation switch. Obata fails to disclose control of the windshield wipers of the vehicle.
Stam teaches a microcontroller that controls the head lights of a vehicle, regardless of the operation mode of the equipment. Although Stam teaches control of the head lights based on the windshield wipers of a vehicle, Stam fails to teach control of the windshield wipers of a vehicle. 
Kawabe teaches control of the windshield wipers of a vehicle based on observing if the wiper pf an oncoming vehicle is operating. Kawabe fails to teach changing an operation mode of the vehicle wipers when determining a ratio of the number of oncoming vehicles whose wiper is operating to a total number of detected oncoming vehicles in a certain period is equal to or less than a predetermined proportion. 
The combination of Obata, Stam, and Kawabe fails to teach changing an operation mode of the vehicle wipers when determining a ratio of the number of oncoming vehicles whose wiper is operating to a total number of detected oncoming vehicles in a certain period is equal to or less than a predetermined proportion. Further, the invention as claimed represents a unique combination of features. While the prior art of record teaches parts of the claimed invention, the combination of each limitation taught by the prior art of record does not yield an obvious combination that would result in the specific invention claimed. Thus the prior art of record does not render the invention, as claimed, obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0800-1400).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668